—Order unanimously affirmed without costs.
Memorandum: Supreme Court properly granted defendants’ motion for summary judgment dismissing the complaint. Defendants established their entitlement to judgment by submitting evidence that they did not negligently supervise decedent and that decedent was not sexually assaulted while in their care. In opposition to the motion, plaintiff failed to provide sufficient evidence to raise a triable issue of fact (see generally, Eddy v Tops Friendly Mkts., 91 AD2d 1203, affd 59 NY2d 692).
*846The court properly deemed plaintiffs motion for renewal to be one for reargument. No appeal lies from an order denying reargument (see, Empire Ins. Co. v Food City, 167 AD2d 983, 984). In any event, plaintiffs motion to renew was properly denied. Plaintiff did not provide a reasonable explanation for her failure to submit the alleged additional facts in opposition to defendants’ motion for summary judgment dismissing the complaint (see, Tedaldi v Lerner, 172 AD2d 603; Lansing Research Corp. v Sybron Corp., 142 AD2d 816, 819; Hugelmaier v Town of Sweden, 101 AD2d 996, appeal dismissed 63 NY2d 909). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Summary Judgment.) Present — Green, J. P., Hayes, Hurlbutt and Lawton, JJ.